Exhibit 10.3

STRATEGIC HOTELS & RESORTS, INC.

UNIT AGREEMENT

UNDER STRATEGIC HOTELS & RESORTS, INC.

VALUE CREATION PLAN

We are pleased to inform you that you have been granted an award of Units (the
“Unit Award”) under the Strategic Hotels & Resorts, Inc. Value Creation Plan
(“Plan”).

The terms of the Unit Award are as set forth in this Unit Award Agreement
(“Agreement”). This Agreement is granted under the Plan and, except as expressly
provided otherwise herein, is limited by and subject to the express terms and
conditions of the Plan, a copy of which is attached. Capitalized terms that are
not defined in this Agreement have the meanings given to them in the Plan. The
basic terms of the Unit Award are summarized as follows:

Grant Date:

Number of Units:

 

1. Termination of Employment or Services

[If your employment or service relationship with the Employer terminates because
of death, Disability (as defined in your employment agreement with the Company),
Constructive Termination or Termination by the Employer other than for Cause,
your outstanding Units under this Unit Award shall become fully vested and Unit
Distributions shall be payable in accordance with the Plan as though you had
remained employed with the Employer.]

[If you terminate your employment or service relationship with the Employer
voluntarily (not including a Constructive Termination in 2012 or death or
Disability at any time) or if the Company terminates your employment or service
relationship for Cause at any time, your outstanding Units under this Unit Award
will immediately terminate without the payment of any further consideration to
you and the Committee may require any Unit Distributions made to you to be
repaid to the Employer if your employment or service relationship with the
Employer was terminated by the Employer for Cause or if the Company at the time
of your voluntary termination had reason to terminate your employment or service
relationship for Cause.

If during 2012 either the Employer terminates your employment or service
relationship without Cause or you terminate your employment or service
relationship with the Employer as a result of a Constructive Termination, you
will become fully vested in a pro-rata portion of the Units under this Unit
Award determined by multiplying the number of Units under this Unit Award by a
fraction with the numerator equal to the number of full calendar months from the
Grant Date until your termination of employment or services and the denominator
equal to the number of full calendar months from the Grant Date until
December 31, 2012. Unit Distributions shall be payable with respect to such pro
rata portion of the Unit Award in accordance with the Plan.

If your employment or service relationship with the Employer terminates because
of death or Disability, you will become fully vested in a pro-rata portion of
the Units under this Unit Award determined by multiplying the number of Units
under this Unit Award by a fraction with the numerator equal to the number of
full calendar months from the Grant Date until your termination of employment or
services and the denominator equal to the number of full calendar months from
the Grant Date until December 31, 2012. Unit Distributions shall be payable with
respect to such pro rata portion of the Unit Award in accordance with the Plan.]



--------------------------------------------------------------------------------

2. Change of Control

Upon a Change of Control of the Company, your outstanding Units under this Unit
Award shall become fully vested and Change of Control Unit Distributions shall
be payable immediately prior to, on or within two business days after a Change
of Control.

 

3. Unit Distributions

Unit Distributions shall be payable in accordance with the Plan with respect to
calendar quarters in 2012, or if earlier, with respect to a Change of Control.
Unit Distributions may be paid in cash, or if approved by the stockholders of
the Company, shares of Common Stock or a combination thereof, as determined by
the Committee.

 

4. Securities Law Compliance

Notwithstanding any other provision of this Agreement, you may not sell any
shares of Common Stock acquired upon a Unit Distribution unless such shares of
Common Stock are registered under the Securities Act or, if such shares of
Common Stock are not then so registered, the Company has determined that such
sale would be exempt from the registration requirements of the Securities Act.
The sale of such shares of Common Stock must also comply with other applicable
laws and regulations governing the shares of Common Stock, and you may not sell
the shares of Common Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

 

5. Transfer Restrictions

Any sale, transfer, assignment, encumbrance, pledge or other transfer or
disposition of any kind, whether voluntarily or by operation of law, directly or
indirectly, of Units other than by will or the applicable laws of descent and
distribution or by a beneficiary designation on a Company-approved beneficiary
designation form with respect to this Plan shall be strictly prohibited and
void.

 

6. Independent Tax Advice

You acknowledge that you are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving Units or Unit Distributions. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Units and Unit
Distributions in light of your specific situation or have had the opportunity to
consult with such a tax advisor but chose not to do so.

 

7. Withholding and Disposition of Shares

You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Unit Award, including, without limitation, any receipt of shares
of Common Stock. Notwithstanding the previous sentence, you acknowledge and
agree that the Employer has the right to deduct from payments of any kind
otherwise due to you any federal, state or local taxes of any kind required by
law to be withheld with respect this Unit Award, including, without limitation,
any receipt of shares of Common Stock.

 

8. General Provisions

8.1 No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

8.2 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Committee may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on you, the Units or any shares of Common Stock acquired upon Unit
Distributions pursuant to this Agreement.

8.3 Agreement Is Entire Contract. This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.

 

2



--------------------------------------------------------------------------------

8.4 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Employer and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

8.5 No Employment or Service Contract. This Agreement does not confer upon you
any right with respect to continuance of employment by the Employer, nor does it
interfere in any way with the right of your Employer to terminate your
employment or services at any time.

8.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

8.7 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois without giving
effect to principles of conflicts of law.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year indicated above on the first page of this Agreement as the Grant Date.

 

STRATEGIC HOTELS & RESORTS, INC. By:       Its    

 

   [Name of Participant]

 

3